Citation Nr: 1706467	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION
 
The Veteran served on active duty from April 1985 to April 1989.

This matter is before the Board of Veterans Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas, that, in pertinent part, denied service connection for bilateral hearing loss, a left knee disability (listed as chondromalacia of the left knee), and residuals of an ingrown toenail of the right great toe.  The Veteran filed a notice of disagreement in December 2008, and the RO issued a statement of the case in April 2009.  The Veteran submitted a timely substantive appeal in June 2009.

In September 2009, the Veteran testified at a personal hearing at the RO.  A transcript of the hearing is of record. 

In August 2012, the Board remanded the issues on appeal for further development.  

In September 2015, the Board denied service connection for bilateral hearing loss and again remanded the claims of service connection for a left knee disability and an ingrown right toenail.  

While the matter was in remand status, in a July 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for ingrown toenail, right great toe, and assigned an initial zero percent disability rating, effective February 6, 2008.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of entitlement to service connection for residuals of an ingrown toenail of the right great toe.  The record currently available to the Board contains no indication that the Veteran has disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).


FINDING OF FACT

A chronic left knee disability was not present in service, manifest to a compensable degree within one year of service separation and the Veteran's current left knee disability, to include chondromalacia, is not causally related to his active service or any incident therein, nor is it causally related to or aggravated by any service-connected disability, to include residuals of frostbite of the right and left feet.


CONCLUSION OF LAW

The criteria for an award of service connection for a left knee disability, to include chondromalacia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Neither the appellant nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015):

In a March 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of:  information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records specifically identified by the Veteran have been associated with the claims file.  The Veteran was also afforded VA examinations in August 2008, March 2013, and January 2016 that, taken together, provide the information necessary to render a decision on the matter at issue in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiners indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided.  The Veteran has not challenged the adequacy of the opinions obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  

Here, the Board notes that this matter was remanded in in September 2015 in order to request from the Veteran additional treatment records dated from February 2008, and in order to afford the Veteran an additional VA examination.  A November 2015 letter requesting additional treatment records was sent to the Veteran.  The Veteran, however, did not respond to this request.  In addition, the Veteran was afforded an additional VA examination in January 2016 that substantively met the remand directives.  As such, the Board finds that there has been substantial compliance with the terms of the multiple remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Again, neither the Veteran nor his representative has argued otherwise.  


II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases, including arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that his left knee disability is the result of his military service.  The Veteran's service treatment records do not reveal any complaint, treatment or diagnosis for a left knee condition.

The Veteran was afforded a VA examination dated in August 2008.  The Veteran's claims file was reviewed in connection with the examination and report.  The Veteran reported that he had aching in the left knee for greater than 10 years.  He had no left knee pain or treatment for his knee in service, and denied swelling, giving way, or locking of the knee.  The Veteran reported that he occasionally had a sharp pain in the popliteal space, but did not brace his knee.  The knee condition did not limit his walking ability, but the Veteran reported occasional knee pain and some crepitus when walking his mail route.  His standing time was not limited, and he had no incapacitating flare-ups of knee pain.  After examination, the Veteran was found to have chondromalacia of the left knee, unrelated to service.

During a September 2009 RO hearing, the Veteran stated that he noticed his left knee had started hurting five to seven years ago.  He stated that he had no treatment for his left knee in service, but felt like his left knee condition was due to military service, including from road marches, carrying equipment, and field work.  In addition, in a June 2009 VA Form 9, the Veteran reported that his left knee condition occurred during his period of active service.  He also stated that he was treated for a left knee condition while on active duty.  And in a June 2012 statement, the Veteran's representative indicated that the Veteran experienced left knee pain during service.

The matter was remanded by the Board in August 2012.  The Board requested that the examiner consider the Veteran's recent contentions that his left knee disability had existed since service.

The Veteran was afforded an additional VA examination dated in March 2013.  The examiner indicated that the Veteran's VA treatment records were reviewed.  Left knee chondromalacia patella was diagnosed.  The Veteran reported that he noted the onset of intermittent left anterior knee pain with stairs in the mid-1990's after discharge from service.  He stated that he did not remember problems with the left knee while in active military service.  The Veteran was not under treatment for his left knee pain and indicated that he had not sought treatment for it in the past.  The Veteran reported current anterior knee pain of the left knee with climbing stairs, but had no difficulty with walking or standing from sitting.  On examination, left subpatellar crepitus was noted, indicating CMP of the left knee.  After examining the Veteran and reviewing the VA treatment records, the examiner concluded that it was less likely as not that the current left knee condition was caused by, aggravated by, or the result of active military service.  The examiner stated that the Veteran's current condition did not begin until over a year out of active military service.  The Veteran was noted to be a mail carrier and the examiner stated that it was at least as likely as not that the condition developed due to prolonged standing and walking of this employment.  The examiner noted that the Veteran had no history of a left knee condition while on active military service.

In a May 2013 addendum opinion the examiner stated that the Veteran's claims file had been reviewed and that, with regard to the left knee condition, there was no change in the opinion based on this review.  The examiner also stated that the Veteran's January 1989 physical indicated a right knee complaint which had occurred that month.  His final separation physical in April 1989, however, indicated this right knee condition had resolved.  No left knee conditions were evident in the Veteran's service treatment records.

The matter was again remanded by the Board in September 2015.  The Board requested that the examiner specifically acknowledge and discuss that the Veteran was noted to have a painful left knee during service, and the reports by the Veteran of left knee problems since service.  The examiner was further requested to opine as to whether the Veteran's service connected frostbite residuals of the right foot and/or left foot caused or aggravated any currently diagnosed left knee disabilities.

The Veteran was provided a VA examination dated in January 2016.  The Veteran's claims file was reviewed in connection with the examination and report.  The Veteran reported an aching, throbbing pain in the left knee localized around the patella.  He also reported a sharp pain in the left knee when climbing stairs.  He did not recall any injury to the knee or any evaluation or treatment during active service.  When questioned, he did not recall exactly when the left knee pain started, but reported that it dated back many years.  He reported intermittent pain in the knee for years without associated swelling or increased warmth.  More recently, the Veteran reported that the knee felt as if it might give way.  He denied locking and loss of range of motion and indicated that he does not see a physician for treatment of the knee pain and has not had physical therapy or local steroid injections.  The Veteran reported that the knee pain was exacerbated by climbing stairs.  The examiner reported that a review of the Veteran's service treatment records revealed an April 1989 examination during which the Veteran denied having or ever having had a "trick" or locked knee.  Moreover, clinical evaluation of the lower extremities at that time was normal.  X-rays indicated no significant radiographic abnormality of the left knee.  The examiner noted that the Veteran works as a letter carrier for the Postal Service.  He reported that he does not miss work as a result of the knee condition.  With regard to the question of service connection, the examiner noted that the September 2015 Board remand referenced service treatment records showing painful knees, specifically a January 1989 examination report in which the Veteran endorsed a history of a "trick" or locked knee; bone and joint deformities; arthritis, rheumatism or bursitis; and broken bones.  The Veteran went on to report a right knee problem from January 1989 to the present, and the examiner noted painful knees to duck walk.  The examiner, however, pointed out that this January 1989 document was an examination of a different Veteran, with a different date of birth and, as such, the evidence does not apply to the Veteran in this case.  Additional review of the service treatment records did not reveal any other documentation of treatment for a left knee condition during active service.  The examiner also commented on the Veteran's assertion on a VA form 9 (Appeal dated 06/22/2009) that his left knee condition began during service and was treated in service.  Upon interview during the examination, however, the Veteran stated that he did not recall any evaluation or treatment of a left knee condition during active service.  After considering the record in its entirety, it was the conclusion of the examiner that the the Veteran's current left knee condition was less likely than not incurred in or caused by active service.  With regard to the question of causation or aggravation of the left knee condition by the service-connected cold injury residuals of the feet, the examiner explained that there was no evidence to support that contention.  It was explained that cold injury can result in development of degenerative arthritis in the affected joints (foot joints in this case) but would not result in degenerative arthritis in more proximal joints.  Moreover, the examiner explained that the Veteran's gait was not adversely affected by the service-connected foot condition and causation or aggravation was therefore not shown on this basis.  The Veteran's radiographic studies also did not reveal any evidence of arthritis in the left knee.  Therefore, the examiner concluded that it was less likely than not that the Veteran's left knee condition was caused or aggravated by the service-connected cold injury. 

Based on the foregoing, and after considering the record in its entirety, the Board finds that service connection for a left knee disability, to include chondromalacia of the left knee, is not warranted.  The Veteran has been diagnosed with chondromalacia of the left knee.  The evidence of record, including the opinions of the VA examiner's, however, indicates that this condition did not have its onset in or as a result of military service.  There are no contrary medical opinions of record.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners reviewed the Veteran's claims file and were apprised of the Veteran's medical history and his contentions regarding his claim.  After examination and review, the examiners provided definite opinions supported by reasoned rationale.  As such, these opinions are highly probative.  

The Board has considered the Veteran's contentions that his left knee disability is the result of his military service or a service-connected disability.  Specifically, the Veteran testified in September 2009 that, while he had no treatment for his left knee in service, he felt like his left knee condition was due to military service, including from road marches, carrying equipment, and field work.  In addition, the Veteran reported that he experienced left knee pain during service.  

In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In this case, the Board assigns far more probative weight to the VA medical opinions discussed above than to the Veteran's lay conclusions regarding the etiology of his left knee disability.  Additionally, the Board has considered the appellant's assertions regarding longstanding left knee pain.  As set forth in detail above, however, the Veteran's assertions regarding the onset of his left knee symptoms has been inconsistent.  Such inconsistencies regarding the onset of his left knee symptoms significantly diminish the probative value of his statements.  The Board further finds that the Veteran's statements of left knee symptoms or treatment in service is outweighed by the contemporaneous records discussed above, particularly the April 1989 Report of Medical History during which the Veteran denied having or ever having had a "trick" or locked knee, and the April 1989 separation examination report showing that clinical evaluation of the lower extremities was normal.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Finally, as the Veteran has not been indicated to have left knee arthritis, continuity of symptomatology cannot serve as a basis for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In summary, the Board finds that the most probative evidence shows that a chronic left knee disability was not present during the Veteran's active service, arthritis was not manifest to a compensable degree within one year of service discharge, and his current left knee disability is not otherwise causally related to her active service or any incident therein, nor is it causally related to or aggravated by any service-connected disabilities.  For these reasons, the preponderance of the evidence is against the claim of service connection for a left knee disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for a left knee disability, to include left knee chondromalacia, is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


